                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


BRANDY FISCHER,

       Plaintiff,                                    Case No. 3:20-CV-00206

vs.                                                  District Judge Michael J. Newman

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

       Defendant.



ORDER (1) GRANTING THE PARTIES’ JOINT MOTION FOR REMAND (DOC. NO.
18); (2) REMANDING THIS CASE TO THE COMMISSIONER UNDER THE FOURTH
SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; (3) ORDERING
THE ENTRY OF JUDGMENT IN PLAINTIFF’S FAVOR IN A SEPARATE DOCUMENT;
AND (4) TERMINATING THIS CASE ON THE COURT’S DOCKET


       This Social Security disability benefits appeal is presently before the Court on the parties’

joint motion to remand this case to the Commissioner for further administrative proceedings

pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. No. 18. For good cause shown, and

because the requirements of a Sentence Four remand have been satisfied, IT IS ORDERED

THAT (1) the parties’ Joint Motion for Remand (Doc. No. 18) is GRANTED; (2) this case is

REMANDED to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for

proceedings consistent with the parties’ Joint Motion and this Order; (3) upon remand, the Appeals

Council will vacate all findings in the Administrative Law Judge’s decision; (4) the Commissioner

will develop the administrative record as necessary to determine whether Plaintiff is disabled

within the meaning of the Social Security Act, hold a new hearing, and then issue a new decision;

and (5) this case is TERMINATED upon the Court’s docket.
       The Clerk is ORDERED to enter judgment in Plaintiff’s favor in a separate document.

See Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


April 28, 2021                                         s/Michael J. Newman
                                                       Hon. Michael J. Newman
                                                       United States District Judge




                                            2
